Opinion by
Mr. Chiee Justice Simpson,
The personal property of an intestate being in the hands of the administrator, and the real property having been partitioned under decree of the Probate Court’(in 1873) and bonds given for the value of the lands assigned to parties in the cause, a minor daughter of intestate receipted in full for her share of the personalty, and also for her share of the real property, receiving therefor, after her majority, the note of her mother for the amount so receipted for.' The bonds to the Probate Judge were then marked satisfied. This daughter seven years afterwards sued her mother on this note, but took a non-suit, the statute of limitations being pleaded. She then brought this action for partition of these lands and for an account of thp rents; or if the court held the partition valid, then for a foreclosure of the statutory lien. Judge Wallace dismissed the complaint. This court affirmed this judgment, approving the finding of master and Circuit judge that the note was received in payment; and holding that the subsequent acquiescence by plaintiff estopped her from questioning irregularities or want of jurisdiction in the Probate Court; and that if there' were any lien in this case under the statute of 1791 (“which is by no means certain”), it had been discharged.